Exhibit 32.2 CERTIFICATION OF THE CHIEF FINANCIAL OFFICER PURSUANT TO18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Drinks Americas Holdings, Ltd. (the "Company") on Form 10-K for the fiscal year ended April 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, J. Patrick Kenny, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. S. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: 1. the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ J. Patrick Kenny August 12, 2011 J. Patrick Kenny, Chief Financial Officer
